 

yO Case 4:20-cr-00348-JGZ Docymentd-1 Filed 01/29/20 Page 1 of 18

(oo. PEE op

aa IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
oe 4 ‘IN AND FOR THE COUNTY OF PIMA
ee TSE BOR ARIZONA, y
we Plaintiff, NO. 282-GJ-441
vs. i. NOTICE OF SUPERVENING INDICTMENT
DAVID BENJAMIN BELL,
cata} TNE RROn
: NaS
Defendant. 5 > cP
ae

 

a&

-t NOTICE IS HEREBY GIVEN that an Indictment has been filed in the above-captioned matter
. ' supervening the Complaint on filetrtusticee@ernet:
IT IS HEREBY ORDERED. that the Clerk of Pima County Justice Court transmit all records in
Precinct No. ONE, Cause No. 904886 to the Clerk of the Superior Court. The Defendant's initial appearance

took place on the 12" day of April, 2019.

IT IS FURTHER ORDERED that the Defendant and his attorney of record, LEGAL

DEFENDER, appear for arraignment at Pima County Superior Courthouse, 110 West Congress Street, Seventh
Floor, Courtroom 796, Tucson, Arizona, at 1:00 p.m. on the 29" day of April, 2019.

 

IF YOU FAIL TO APPEAR AS ORDERED, THE COURT MAY ISSUE A WARRANT
FOR YOUR ARREST.

Given under my hand and seal at the direction of the Court, with copy to the Defendant sent by
mail this 22™ day of April, 2019.

  
 

GARY L. HARRISON om
CLERK OF THE SUPERIOR COUR] R

Nayeli Petersen
By P

Deputy Clerk

 
 

 

0 - Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 2 of 18

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF PIMA

THE STATE OF ARIZONA, CAUSE NO.
Plaintiff, ALLEGATION OF PRIOR AND/OR PENDING
vs. CONVICTION
DAVID BENJAMIN BELL,
Defendant.

 

The Pima County Attorney, under A.R.S. § 13-703, alleges that the defendant, DAVID BENJAMIN BELL, has
previously been convicted of the offense(s) of:

POSSESSION OF DEADLY WEAPON BY PROHIBITED POSSESSOR, in Pima County Superior Court,
Tucson, Arizona, cause number CR-20173657,

POSSESSION OF A DANGEROUS DRUG, in Pima County Superior Court, Tucson, Arizona, cause number
CR-20173644,

POSSESSION OF A NARCOTIC DRUG AND POSSESSION OF A CONTROLLED SUBSTANCE, in San
Francisco County Superior Court, California, cause number 14006136,

VIOLATION OF COMMUNITY SUPERVISION, in Alameda County Superior Court, Oakland,
California, cause number 169394 and ‘
CONVICTED PERSON IN POSSESSION OF A FIREARM, in Alameda County Superior

Court, Oakland, California, cause number 167125.

In the event any of the above-listed convictions are not “historical prior felony convictions” as defined in A.R.S. §
13-105, such convictions will enhance the defendant's sentence pursuant to A.R.S. § 13-703 and Ariz. ex rel. Romley v.
Hauser, 209 Ariz 539, 105 P.3d 1158 (2005) and/or A.R.S. § 13-3419.

BARBARA LAWALL
PIMA COUNTY ATTORNEY

Deputy County Atgomey

 

 
 

 

+ Case 4:20-cr-00348-JGZ Document1-1 Filed 01/29/20 Page 3 of 18

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF PIMA

THE STATE OF ARIZONA,
Plaintiff,

vs.

DAVID BENJAMIN BELL,

Defendant.

CAUSE NO.

 

ALLEGATION OF COMMITTING A
FELONY WHILE ON PROBATION,
PAROLE, WORK FURLOUGH,
COMMUNITY SUPERVISION OR ANY
OTHER RELEASE OR ESCAPE FROM
CONFINEMENT

 

 

The Pima County Attorney hereby alleges, under A.R.S.-§ 13-708(G).;and{E), that the

defendant, DAVID BENJAMIN BELL, committed the offense(s) charged in this cause number while

on probation for a conviction of a felony offense, or while on parole, work furlough, community

supervision or any other release or escape from confinement for conviction of a felony offense, in Pima

County Superior Court, Tucson, Arizona, cause number CR-20173644.

BARBARA LAWALL
PIMA COUNTY ATTORNEY

Deputy County Altorney

 

 
 

 

   
  
    

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 |jPage 4 of 18

IN THE SUPERIOR COURT OF THE STATE OF

IN AND FOR THE COUNTY OF PIMA sae
on ae
THE STATE OF ARIZONA, CAUSE NO. a
wag
Plaintiff, ALLEGATION 0 GA
FELONY WHILE
vs. PAROLE, WORK Pury
COMMUNITY SUPERVISION OR ANY
OTHER RELEASH OR ESCAPE FROM
CONFINEMENT
DAVID BENJAMIN BELL,
CR20191686-901
Defendant.

 

 

The Pima County Attomey hereby alleges, under ARS. § 13- (C) and (E), that the
defendant, DAVID BENJAMIN BELL, committed the offense(s) charged in|this cause number while
On probation for a conviction of a felony offense, or while on parole, furlough, community
supervision or any other release or escape from confinement for conviction of\p felony offense, in Pima
County Superior Court, Tucson, Arizons, cause nomber CR-20173644.

BARBARA LAWALL
PIMA COUNTY ATTO

neat

Deputy County Altomey

 

 

 
     
  
  
   
   
  
  
    
    
   
   
  
  
  
   
  
  
  
   

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 5 of 18

——- =~ FER. y i FILE
2019 : o2
\ X IN THE SUPERIOR COURT OF THE STATE OF ARAN EL. HAR

IN AND FOR THE COUNTY OF PIMA

STATE OF ARIZONA, ) CR-20173644-001
Plaintiff, )
vs. ) PETITION TO REVOKE PROBATION
) AND ORDER
BELL, David B. )
) Assigned to Division LF
Defendant. ) The Honorable KIMBERLY H. ORTIZ
)

 

On February 26, 2018, the above-named defendant was adjudged guilty of Count One:
Possession of a Dangerous Drug, Methamphetamine, a Class Four Felony, A.R.S. § 13-3407
committed on August 5, 2017 and was placed on consecutive probation for three (3) years
commencing upon his absolute discharge from sentence of imprisonment in CR-20173657-
001, to date from October 12, 2018. The attached written conditions were imposed and a copy
given to the defendant.

?

THE COURT IS HEREBY PETITIONED to:

Revoke the defendant's probation because there is reason to believe the defendant violated the
Conditions of Probation in that:

1) On December 18, 2018, the defendant had law enforcement contact and failed report
to the APD, within 24 hours. (Condition 3)

2) On or about December 04, 31, 2018 and January 14, 2019, the defendant failed to
report to the APD, as directed, and his whereabouts are unknown. (Condition 6)

On or about November 15, 19, 2018, the defendant failed to submit to drug testing as
directed by ADP. (Condition 12)

 
   
   

On or about January 22, 24, 2019, the defendant failed to abide by his DCS case
plan. (Condition 22)

[X] Issue a bench warrant for the arrest of the defendant. Adult Probation is authorized
subpoena authority for fugitive apprehension.
{X] NCIC warrant/extradite. [ ] ACIC Arizona warrant

[] Bring the defendant before Division LF of the Superior Court in Pima County.

{] Issue a summons ordering the defendant to appear in Court.

[] Enter a Criminal Restitution Order for all outstanding assessments
pursuant to A.R.S. § 13-805 (A) because the probationer has absconded.

In accordance with A.R.S. § 13-903 (C), the probation period is being tolled as of December 17, 2018.

XAOfficers\GBrunt\Pettion Revoke\CR20173644PR1_1_BELL, David B.doc Revision: 09-21-2018

  
  
  

 
 

 

   
  
 

IN THE SUPERIOR COURT OF THE STATE OF ARI
IN AND FOR THE COUNTY OF PIMA «4

  

THE STATE OF ARIZONA, CAUSE NO, __ 2

Plaintiff, INDICTMENT

    
   
   
     

 

Ny

I ah asomt

 

 

 

The grand jurors of the County of Pima, in the name of the State of / izona,|t
DAVID BENJAMIN BELL AND SONYA DEE JACKSON, and charge that in Pim#

COUNT ONE: POSSESSION OF DEADLY WEAPON BY PROHIBITED POSSES
FELONY

On or about the 12th day of April, 2019, DAVID BENJAMIN BELL, knowingly poksesse
to wit: HANDGUN , while having been convicted of a felony, in violation of AcRuSE6:43%

COUNT TWO: POSSESSION OF A NARCOTIC DRUG, A CLASS FOUR FELO:

On or about the 12th day of April, 2019, SONYA DEE JACKSON knowingly Bed a narcotic drug, to wit:
HEROIN, in violation of A.R.S. § 13-3408A1.

COUNT THREE: POSSESSION OF DRUG PARAPHERNALIA, A CLASS SIX FI LONY

 

On or about the 12th day of April, 2019, SONYA DEE JACKSON unlawfully posseseed drug paraphernalia, to
wit: BAGGIE AND/OR PIPE AND/OR STRAW, in violation of A.R.S. § 13-3415A
TrgpenPolice Depr9ouiaetes”:
Known AKA's: = DAVID BELL(1), DAVID B BELL(1), DAVID ANTOINE BALL(1), SONYA DEE ~
GRAHAM(2) .
BARBARA LAWALL .
PIMA COUNTY ATTORNEY A True Bil
wv”
By: Ss
pect: 04/22/19

 

 

 

 
  
   
  
  
  
  
 

IN THE SUPERIOR COURT OF THE STATE OF ARIZON

 

 

g,
tN AND FOR THE COUNTY OF PIMA . Ham
; EREN ‘On .
THE STATE OF ARIZONA, CAUSE NO. ae. S COtine
Plaintiff, ALLEGATION OF x hias
¥s. CONVICTION .
DAVID BENJAMIN BELL, : DEPyr,
Defendant, cR201 1686-gO{ .
The Pima County Attorney, under A.BS..¢15-703, alleges that the Sateen, DAVID BENJAMIN BELL, has
previously been convicted of the offense(s) of a

Tucson, Arizona, cause number CR-20173657,

POSSESSION OF A DANGEROUS DRUG, in Pima County Superior Court,
CR-20173644, A Fo

Arizona, cause number

Frmnoisco County Supero Court, California, cause sumbet wosbiae, _
VIOLATION OF COMMUNITY SUPERVISION, b in Alameda County S
California, cause number 169394 and

CONVICTED PERSON IN POSSESSION OF A FIREARM, in A
Court, Oakland, California, cause number 167125.

County Superior

In the event any of the above-listed convictions are not “historical prior felony con
13-105, such convictions will enhance the defendant's sentence pursuant to A.R.S. § 13-703
Hauser, 209 Ariz $39, 105 P.3d 1158 (2005) and/or A.R.S. § 13-3419.

a8 defined in A.R.S. §
Ariz. ex rel. Romley ».

BARBARA LAWALL
PIMA COUNTY ATTORNEY

Regering you &  Attume,.

Frew cee CRP ce gen OA

Jud oe Suajgd Wwe wih Deputy County
vw

py REM

 

 

 
mm — * . t

TO !
Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 8 of 18

AWE DECEAGE R ENC DET OF FICer ens, Jason
YEO ANG = LSS TAEMRONES I OSTA BEQOTA, |
Ce “hk VR, by “OG \ [scuzmany

On 12/19/2018 | was dispatched to 1252 S Crayezoft Rd to Summit Ridge
apartments reference 2 person shot.

Once on scene | can see the male that was shot laying on the sidewalk outside the
of unit 8-104 with a lange number of people gathered around him. | temoved the
crowd and began looking for witnesses as King (64040) rendered aid to the
gunshot victim who was later identified as Jared Gavel.

@ 9 and Medic 49 arzived on scene. Shortly after Jared was transported to
UMC with son-tife threating juries. Ofc. King followed. {reference Ofc. King's
supplement for further details’

Reyne g atthe lange crowd for any possible witnesses, an individual named
ido Lopez 8 me stating he had some Information. Reynaldo stated
that he sawt arguing with a short heavy set female with a buzz cut and
ginseee wearing & Diack sxeater and black . He sald he heard Jared and the
wing and as he kept walking he heard the shots fired. When he looked to
see what happened, he stated he saw the victim on the ground and her run to a :
white car and drive away. :

Officers canvased the south end of the building and discovered 7 shell casings in the
parking lot, along with 3 strike marks as well.

I spoke to Carlos Enciso-ulloa who lives at the complex. Carios said he just arrived
home and was parkin: he cat in the back lot of the complex. As he was galting out
of his vehicle, he co soe that Jared walking up and ve arguing
else. Carlos seid he could not see who J: ‘was arguing because the
individual was in a vehicle behind the dumpster so his view was blocked. Carlos said
i as Jared walked closet to the vehicle he began to hear the gun shots. Carlos said
a i that he heard approximately 7 shots. Carlos also seid it sounded like two different
: gue wore being shot, but he did not see Jared shoot a gun. Al that point Carlos
Said Jared ran north through the complex and collapsed where he was discovered.

At 2129 his a nurse from TMC reported a person with a gunshot wound who was
brought in by a female driver. The nurse was advised by the victim that the shooting
occurred at 22nd St. (reference £183624 169) He was transferred to UMC. Ofc. King
also spoke to the man there. (reference Ofc. Kings supplement for further detaits)

Ofc. Hecht (101164) along with Ofc. Navarro (40872) remained at TMC with the
female Stiver Micheve bases (See Supplement for Ror dota a

Ofc. Farley (63662) with Richard Futler the security guard and Francisco
Aguilar the resident of unit B-101 (reference supplement for further details)

t briefed ravaled Assault Detective Gannon (49562) on the cass. Crime scene
sespondes to the scene and processed field photos and collected the shell casings
for evidence. | cleared the scene at 0133 hrs. .

 

Ha + ene sane 8 ens mie wt Ht He Hah cheese Oh 8886+ Se 0°

Gedoagy | *Ponded to Banner University Medical Centar to assist Ofc King :

 

SUPPLEME

Shalt OAS ae et eke iel bed lust arrived. After intial examination by the

staff of the h t hed his injuries. Ofc Shope Interviewed Jared while 1
stood by. Jared had 4 entry, 1 exit, and 1 other non entry wound. All wounds located
on side of chest. Jared also complained of hearing toss in his left ear.

Later, another individual who had initially been transported to Tucon Medical Center

arrived at UMC. He was later identified as David Sell. | photographed David's

injuries. Ofe King stayed with this subject.

Det S. Acevedo arrived fo continue the Investigation. | assisted Crime Scene in i
taking photographs of the clothing Jared was wearing. I later submitted the clothing }
into evidence at EPIC, ;

{ stood by until cleared from the scene. | later uploaded my photes at the Midtown
Substation.

 

t This concluded my involvement

 

 

 

 
 

 

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 9 of 18

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

[SGUZMAN}
PEOPLE
NAME/ADDRESS ROLE/DOB AGE/RACE SEX/FLAG HAIR/EYES HTAVT LOCALSID/FBI
vane. Af, FRANSES: or wax oe ntti cca hei at
Ineident me Brown B,
!4286 S$ CRAYGROFT RD, Participant/i ..
#21 Ot, TUCSON, AZ tee2cosvoor1962) ;
BELL, DAVID B Other Pereon,30 M Black (602) ICSONPD-329 .. :
Victim, Black Brown 98 1988 .. :
9380 E PIKES PEAK DR, Suspect '
ICSON, AZ 85716 1988(1 1/13/1988) i
[ENCISO-ULLOA, Witness, 19 M —-Black”~—~«~*«i ~~
CARLOS ALBERTO Other Person Hispanic 186 i
14266 S CRAYCROFT RD,
#3103, TUCSON, AZ 1999(08/03/1999) :
:PULLER,RICHARDA Incident 36 M Brown go) a _(Tugsonpp.244.. _
; I Green
{6446 E TANQUE VERDE Other Person
RD, £0, UNKNOWN, UNK 4982(04/06/1982)
GAVEL, JARED W Other Person,19 M Brown (603) ~ -
Victim White Brown 34
3932 N VISTA DE LA
ciMA, PC, AZ 85750 4999(02/21/1999)
HHEBB, RONDESIA Other Person,27 F ‘Brown it) (UCSONFD-820 .
NICOLE Witness White Hazel 65 463042.
(4838 E HOLMES ST,
, AZ 85711 1994(02/09/1991)
iow Te ae me renee
Parpertintopdnic Brow io} Setreods
oonaises.
TATUM, APRIL Other Person24.OE , —
Incident Black
1258 § CRAYGROFT RD, Participanti .. i
#0203, IN, AZ 1994(04/07/1904) :
ORGANIZATIONS
NAME TYPE ROLE ADDRESS _ NAME TYPE ROLE
‘VALLEY WIDE Business EmployerOrg.  641GE TANQUE VALLEY WIDE Business Employer
SECURITY - LP VERDE RD#C, SECURITY - LP Org. :
_ UNKNOWN, U INK
VEHICLES
Dese VIN# YEAR PLATE# MAKE STATE MODEL = STYLE ROLE co.
TYVHP80C2..2007 Cl61034 ~~ (MAZD) AZ 4D)” “Unspecified Silv.;
Ayvupeoca7eue4 ) is a :
Evidence :
MAZDA Mze (ven
ADR SEDAN
BivecAuminum
AZ-CL81034

 

 
Case 4:20-cr-00348-JGZ

Document 1-1

Filed 01/29/20 Page 10 of 18

 

 

 

 

 

 

 

 

 

[SGUZMAN]}
Departmental Report
AGENCY Detail INCIDENT # REPORT DATE REPORT TIME
Tucson PD 1842180661 12114812018 21:18:00
BEGIN DATE SEGIN TIME END DATE END TIME
12/18/2018 24:10:00 1234812018 21:16:00
Division-Beat GRID PRIORITY STATUS STATUS DATE
TUCSON PD ., OpeniAssigned 42912018
STATUS NOTE
INCIDENT LOCATION 4282 § CRAYCROFT RD, B101, TUCSON, AZ 85741
PRIMARY OFFICER
CRIME TYPE
SOURCE CRIME TYPE _ .. CRIME TYPE _.
gs “so ° Aggravated Assault - Unspecified
ASAT AGGRAVATEDIOTHER ___ Aaravated Asseii - Other —
DOCUMENTS
DOCUMENT DATE
aceon PO Biggaie —aBeIE
do ee ee remeron umnte a sstsy panne st taneous pees
RELATED OBJECTS
OBJECT RELATION TYPE RELATED OBJECT
VALLEY WIDE SECURITY - LP, 6416 " “Organization Location” ~~” "6496 E TANGUE VERDE RDI,”
FANQUE VERDE RD #6, UNKNOWN, UNK UNKNOWN, UNK 88715 ;
NA NAA, ‘UNKNOWN, UNK 00000 ~~ "~~" “Organization Location ~~ “NIA, UNKNOWN, UNK 00000 |
VALLEY WIDE SECURITY - LP, 6416 © ~~ Employer rs FULLER RICHARD A White Mais
TANQUE VERDE RDAC, UNKNOWN, U UNK Apr 6, 1962
We ag fA UNKNOWN, UNC 00806 —Egigge ee BAe JARED WilWiiie Wai £36" |
OFFICER HISTORY

BADGE# NAME

foaa0e SULLIVAN, VINCENT "ASSIST.
(02568. MEZENGHIE, SHEDEN ASSIST

 

.ACTINOTE START DATE END DATE __SHIFTADATE. _ UNITISTATION/RESPSTID

 

28 eee sor mean sein annsrome

$

 

 

 

 

 

 

 

 

 

 

 

 

 

JOHN G ASSIST con cn enon ns cantatas erent cee Seamed

a HORT KEVINE ASSIST. —— :
BOGGIE, STEVEN ASSIST :

ine p08 MATTHEW. os
60469 MORALES, RICHARD M ASSIST”
52267 SCOTT, JAMESR ASSIST. :
3662 FARLEY, CRYSTAL AS Te
64040 ___ KING, LAURA ASSIST eames seen att stn nee tenn!

 

 
 

OR

= WW NO FF

gi

Oo © SF

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

25

aN joe ter Wer HICEI Document 1-1 Filed 01/29/20 Page 11 of 18
gu n> -
Dy I rc J 5 f nd ictmevtt> 1

oe,

 

BEFORE THE 282ND GRAND JURY OF PIMA COUNTY

*, TUCSON, ARIZONA

creed
¢
F

STATE OF ARIZONA,

No. 282-GJ-441
No. CR20191686

PLAINTIFF,
vs.

001 DAVID BENJAMIN BELL,
002 SONYA DER JACKSON,

DEFENDANT.

ee ee a Ne ee Nee eee Nt Set ee’

 

FILED may - 62019

REPORTER'S TRANSCRIPT OF PROCEEDINGS

Official Court Reporter's transcript of
proceedings, had before the Pima County Grand Jury in
secret session on the 22nd day of April, 2019, on the
16th Floor of the Pima County Legal Services Building,

Tucson, Arizona.

 

Cynthia D. McDevitt, RPR
CR No. 50108
Official Court Reporter

&

 

 

PIMA COUNTY SUPERIOR COURT

 

 
 

 

> WW NO Ff

oO © SN HD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 12 of 18

 

PROCEEDINGS

THE FOREPERSON: This is case 282-GJ-441.
There are 15 grand jurors present. Those absent are
Ruland. There are no unauthorized persons present.

The accused are David Benjamin Bell and
Sonya Dee Jackson. The proposed charges are:
Possession of a deadly weapon by a prohibited possessor;
possession of a narcotic drug; and possession of drug
paraphernalia.

The witness is Detective St. Cyr.

(The witness entered the grand jury room.)

DETECTIVE TIMOTHY ST. CYR,
called as a witness herein, having been first duly
sworn, was examined and testified as follows:
EXAMINATION

BY MR. RIZZI:

Q Please state your name and tell us what you do
for a living.

A Good morning. Detective Timothy St. Cyr for
the Tucson Police Department.

Q In your capacity as a detective with the Tucson
Police Department, do you have information regarding
David Bell and Sonya Jackson, specifically criminal
activity these two people were involved in on April 12,

2019 in Pima County?

 

PIMA COUNTY SUPERIOR COURT

 

 
 

Oo OO AF DH OT F&F W DN FF

Nw N NY PP BP BP BH BP BP BP BP eB
yb FPF oO 6 OD WI A HO ®F WN FF OC

23

24
25

Case 4:20-cr-00348-JGZ Docurhent1-1 Filed 01/29/20 Page 13 of 18

 

4
A I do.
Q Please tell us about that.
A On the listed date, Defendant Bell was arrested

on an unrelated matter. He was wearing a backpack
during that arrest. Search incident to the arrest,
officers located a black revolver in the backpack along
with a hat, clothing, and a can of AXE body spray.
Post-Miranda, Bell states he did not know what was in
the backpack and that someone named Shaggy gave him the
hat in the backpack as well as the AXE body spray. When
asked if his D.N.A. would be on the gun, Bell stated it
shouldn't be but that he was reaching in to touch the
AXE spray so it might be.

Records show that Defendant Bell has been
convicted of a felony under a Case No. CR20173644 and
that his rights have not been restored.

Jackson was also arrested on an unrelated
matter and had a purse in her custody when she was
arrested. Search incident to arrest, officers iocated
baggies, a baggy with a brown substance suspected to
heroin, a glass pipe with residue, and two cut ‘straws in
that purse.

Post-Miranda, Jackson initially said the purse
is not hers but her pink phone was in the purse. She

later states the purse was given to her and was her

 

PIMA COUNTY SUPERIOR COURT

 

 
 

 

ao 4H HO oO FF WD NY Ff

Ke)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 14 of 18

 

purse. After her release, Jackson went to the station
to claim the purse as hers.

The suspected heroin weighed .252 grams without
its packaging and tested positive on a field test for
heroin.

MR. RIZZI: Okay. Those are all my
questions.

THE FOREPERSON: Does any member of the
grand jury have a question?

Let the record show none.

You are excused.

(The witness was excused and left the grand
jury room.)

THE FOREPERSON: Does anyone have any legal
questions for the Deputy County Attorney?

Let the record show none.

Is there anyone who is a witness, has a
direct or indirect interest in this case, or who has
knowledge of the suspect which would bias or prejudice
their ability to serve?

Let the record show none.

The court reporter and Deputy County
Attorney are excused.

MR. RIZZI: The only thing is I just wanted

to read a quick admonition just because of the

 

PIMA COUNTY SUPERIOR COURT

 

 
 

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 15 of 18

 

 

1 possession of a deadly weapon by a prohibited possessor.
2 You know, we did hear that this person was convicted of
3 a felony in the past and obviously, that's relevant for
4 Count One |
5 But I am going to ask that no one take that
6 -- no one try to guess what he was convicted of or base
7 their decision based on the fact solely that he was a --

. 8 I guess, for this charge, that's the only charge he's

9 faced with so it's really important for you to consider
10 it. But don't try to only take into consideration that

11 he's a felon so, therefore, he committed this crime.

12 Only take into consideration for the limited purposes of
13 did he violate this statute because his rights have not

e 14 been restored.

15 Please raise your hand if there's someone
16 who cannot follow that admonition.

17 All right. I don't see any hands. Thank
18 you.

19 The court reporter and Deputy County

20 Attorney are excused.

21 (The Deputy County Attorney and court

22 reporter were excused and left the grand jury room.)

23 (The Deputy County Attorney and court

24 reporter entered the grand jury room and proceedings

25 resumed. )

 

 

PIMA COUNTY SUPERIOR COURT

 

 
& WwW No Re

oO on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 16 of 18

 

THE FOREPERSON: No. 282-GJ-441, the
charges are as read. -- or I'm sorry. The accused are
David Benjamin Bell and Sonya Dee Jackson. The charges
are as previously read. By a vote of 15 to 0, the grand
jury has returned a true bill on all counts.

We will now go off the record for the
purpose of lunch. The grand jurors are reminded not to
discuss any legal matters or cases under consideration
with the County Attorney or any witnesses who may be in
the area.

We are now off the record.

kk

 

 

PIMA COUNTY SUPERIOR COURT

 

 
" case 46 o Bushee \Socument igt/ Biaykopords BCNe Ny kes ted

 Zawes Law SIIZ119 Attorney Shewred iC 0
Cera! oF My te tres

fecin the Sk, A By,

1 CERTIFICATE
3 |
3 a : “ om Tei
AOSui Fy, UO datsuany 8 TGS sri 4d TRE Pow

4 i $41PS Pura fl jas IAA, arin s' pP We WA
5 I, Cynthia D. McDevitt, do hereby certify
6 that, as an Official Court Reporter for the Pima County
7 Grand Jury, I was present at the foregoing proceedings
8 before the grand jury; that while there, I took down in :
9 stenographic shorthand all the oral testimony adduced
10 and the proceedings had; that my stenograph shorthand

11 notes were transcribed by me; and that the foregoing
12 pages contain a full, true and accurate transcript of

the matter as set forth in the title page hereto.

j
ww

PF FP PB
1 OO Ww

/s/CYNTHIA D. MCDEVITT

 

ray
©

Cynthia D. McDevitt, RPR

ay
Co)

Certified Court Reporter #50108

N
oO

21
22
23 DATED: MAY 3, 2019

24
25

 

 

PIMA COUNTY SUPERIOR COURT

 

 
 

& W HNO F&F

mo ©O© AS HD wo

10

11

12

© 13
14

15

16

17

18

19

20

21
22
23
24
25

Case 4:20-cr-00348-JGZ Document 1-1 Filed 01/29/20 Page 18 of 18

 

APPEARANCES:
FOR THE STATE:

DOMINIC RIZZI
DEPUTY COUNTY ATTORNEY
COUNTY ATTORNEY'S OFFICE

GRAND JURORS:

BISSONNETTE
CASTANEDA

COLE (FOREPERSON)
CRUZ

DEMMER

DONAHUE

GREENE (BAILIFF)
GUNDY

JAUCH (CLERK)
KELLY

MANTHEY

MURPHY
RODRIGUEZ

WEKE

WHEELER

(Cynthia D. McDevitt was duly sworn to act

as Official Court Reporter herein.)

 

 

PIMA COUNTY SUPERIOR COURT

ee

Qt

—

 
